Citation Nr: 1429097	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for Bell's palsy, left side currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

A Board decision in June 2012 denied the Veteran's claim for an increased evaluation.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2013, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.

Thereafter, the case was remanded for additional development in November 2013.  The issue of entitlement to service connection for decreased vision in the left eye remains in remand status, and it will not be addressed herein.
	
In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   


FINDING OF FACT

Throughout the period on appeal, the Veteran's Bell's palsy of the left side has not been manifested by severe incomplete paralysis of the seventh cranial nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124, Diagnostic Code 8207 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in October 2007, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The October 2007 VCAA letter was sent prior to the rating decision in March 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. 

In November 2007, VA provided the Veteran with an examination and obtained a medical opinion addressing the extent of the Veteran's Bell's palsy and the impact to the Veteran's daily activities.   The examination, and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  The mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Without any indication of worsening, the Board finds the November 2007 examination an accurate representation of the severity of the Veteran's current disability.      

As noted above, in February 2013 the Court vacated the Board's June 2012 decision and remanded for further adjudication consistent with the terms of the JMPR. The JMPR found that the Board did not adequately consider whether private records from the Eye Clinic and Anchor Medical were possibly related to the Veteran's claim for increase when remanding for the Eye Clinic and Anchor Medical records in development for the Veteran's secondary service connection claims on Remand.

Pursuant to the terms of the JMPR, the Board remanded the Veteran's claim in November 2013 for the Veteran to provide the approximate dates of treatment from all VA and non-VA medical providers who treated the Veteran's Bell's palsy.  The Remand instructed that the Veteran receive a medical release specifically to obtain records from the Eye Clinic, and his doctor at Anchor Medical.  In November 2013, the Veteran was sent correspondence seeking medical authorizations for records from the specified private medical facilitates indicated in the November 2013 Board remand.  Included in the correspondence, were VA Form 21-4142s for the Veteran to complete and submit.  The Veteran has not completed the requested authorizations allowing for his private medical records to be incorporated into the claims file.  The Veteran did not, provide any additional assistance or information and therefore, VA is unable to obtain the private medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("[t]he duty to assist is not always a one-way street." If a claimant desires help with a claim, he must cooperate with VA's efforts to assist him).       

Based on the foregoing actions, the Board finds that there has been substantial compliance with the JMPR and the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria

The Veteran seeks an increased rating for his left-sided Bell's palsy, which is currently evaluated as 10 percent disabling.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran's Bell's palsy is rated under Diagnostic Code 8207, which pertains to paralysis of the seventh (facial) cranial nerve, and assigns disability ratings of 10 percent for moderate incomplete paralysis, 20 percent for severe incomplete paralysis, and 30 percent for complete paralysis.  38 C.F.R. § 4.124, Diagnostic Code 8207 (2013).

Descriptive words such as "moderate" and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of
loss or impaired function substantially less than the type pictured for complete
paralysis given with each nerve, whether due to the varied level of the nerve lesion
or to partial regeneration.  When the involvement is wholly sensory, the rating
should be for mild, or at most, the moderate degree.  "Diseases of the
Peripheral Nerves" in 38 C F R § 4.124(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO initially granted the Veteran service connection for Bell's palsy, left, in a
May 1970 rating decision, with a 10 percent disability rating under Diagnostic Code
8207 for paralysis of the seventh (facial) cranial nerve.  Service treatment records, including a May 8, 1969 record, indicate that the Veteran had paralysis of the seventh cranial nerve.  The May 1975 VA examination special consultation note by a neurologist similarly noted that the Veteran's seventh nerve on the left side was the one affected by his Bell's palsy.  

The VA medical records do not document any complaints of, or treatment for, the seventh cranial nerve or Bell's palsy, though records do document his past medical history of Bell's palsy.
	
The Veteran received a VA cranial nerves examination in November 2007, which included a claims folder review.  The examiner stated that the Veteran's symptoms had improved gradually since his May 1969 surgery, but has not made a full recovery.  The VA examiner noted the Veteran's complaints of left facial weakness and decreased movements, including slower left eye blinking.  The Veteran reported that following his in-service surgical decompression of the left facial nerve for Bell s palsy, his symptoms improved gradually, but that he had not completely recovered since then.

The November 2007 VA examiner found the Veteran's face to be asymmetrical, with decreased frowning of the left side of the forehead.  The examiner also noted some weakness of the left eye closure and decreased blinking of the left eye.  The examiner further noted limitation of motion of the left side of the Veteran's mouth, but that the sensory examination was intact.  The examiner found the rest of his neurological examination to be normal.

The November 2007 VA examiner diagnosed the Veteran with status post left
Bell's palsy and status post surgical decompression of the left facial nerve.  The examiner then found an incomplete recovery of the left Bell's palsy with residual mild left facial weakness.

The Board concludes that a disability rating in excess of 10 percent rating for moderate incomplete paralysis of the seventh cranial nerve under Diagnostic Code
8207 is not warranted.

The Board concludes that the level of seventh cranial nerve dysfunction is not indicative of severe incomplete paralysis.  While the medical evidence confirms that the Veteran does have some impairment of his facial nerves, it is devoid of any findings reflective of severe incomplete paralysis.  The November 2007 VA examiner specifically found the Veteran to have only residual mild left facial weakness.  Furthermore, although that VA examiner found the Veteran's face to be asymmetrical, with some weakness on left eye closure and some limitation of motion of the left side of the mouth, the examiner found the sensory examination to be normal.  The examiner found the rest of the neurological examination to be normal as well.  The medical findings of record do not suggest that the Veteran's condition is consistent with severe incomplete paralysis.  Also, while the Veteran is competent to describe symptoms and credible in his belief that he is entitled to a higher rating, his lay evidence is outweighed by the medical professional opinion.  The VA examiner has the expertise to evaluate the true severity of the nerve damage and therefore, the examiner's findings are entitled to greater evidentiary weight. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected Bell's palsy. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's weakness to his face, and slight limitation of motion to the Veteran's mouth are adequately contemplated by the rating criteria under Diagnostic Code 8207.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's Bell's palsy presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU nor has the Veteran contended that his Bell's palsy prevents him from working.  Therefore, the Board finds that TDIU based on the Veteran's service-connected Bell's palsy is not for consideration.


ORDER

A disability rating in excess of 10 percent for Bell's palsy is denied.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


